DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2018-179321, filed in Japan on September 25, 2018, has been received and made of record.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0160067 to Sakioka et al. (hereinafter “Sakioka”).
	Regarding claim 1, Sakioka teaches an image processing device (e.g., fig. 1) for an image sensor including color filters of m in which a plurality of filter colors (e.g., fig. 2, elements 25; [0066]) are arranged in a Bayer layout (e.g., fig. 3; [0069]), microlenses of m each of which is provided so as to correspond to each of the color filters of m (e.g., fig. 3, element 26; [0067]), and photoelectric conversion elements of m sets (e.g., fig. 6) each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens further includes a set comprising photoelectric conversion elements of n (e.g., figs. 3, 4 and 6; [0068-87]), wherein m represents an integer of 4 or more and n represents an integer of 2 or more (e.g., fig. 6, wherein m = 4, n = 4), the image processing device being configured to process divisional pixel signals of m X n generated by the photoelectric conversion elements of m X n, (e.g., fig. 1) and comprising an image data generation circuit configured to generate n pieces of Bayer-type divisional image data configured by divisional pixel signals having a same divisional arrangement from the divisional pixel signals of m X n, wherein an arrangement of the photoelectric conversion elements of n for the one microlens is defined as a divisional arrangement (fig. 1, e.g., the circuitry associated with elements 5 and 8 can be interpreted to “generate” the data; the Examiner notes that the claim, as currently written, can be broadly interpreted as it does not define specifics to the image data generation circuit, which is merely a label, or to the generating), and an image processing circuit configured to perform image processing on the n pieces of Bayer-type the image processing circuit, which is merely a label, or to the processing). 
Regarding claim 2, Sakioka teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1 supra) including teaching wherein the image data generation circuit comprises an image generation processing circuit configured to process the divisional pixel signals outputted from the image sensor (e.g., fig. 1, element 5 can be interpreted to “process” the signals output from the image sensor; [0052]; the Examiner notes that the claim, as currently written, can be broadly interpreted as it does not define specifics to the image generation processing circuit, which is merely a label, or to the processing), and a Bayer separation circuit configured to separate the divisional pixel signals processed by the image generation processing circuit into the n pieces of Bayer-type divisional image data (fig. 1, element 11 can be interpreted as the Bayer separation circuit; [0056-58]; The Examiner notes that Bayer separation circuit  is merely a label and that the pixel signals processed by element 5 are maintained in a separate form for correction of respective pixels and later output).
Regarding claim 20, Sakioka teaches an image pickup apparatus comprising an image sensor (fig. 1, element 3) including color filters of m in which a plurality of filter colors (e.g., fig. 2, elements 25; [0066]) are arranged in a Bayer layout (e.g., fig. 3; [0069]), wherein m represents an integer of 4 or more (e.g., fig. 6, wherein m = 4), microlenses of m each of which is provided so as to correspond to each of the color filters of m (e.g., fig. 3, element 26; [0067]), photoelectric conversion elements of m X n  X n respectively, wherein n represents an integer of 2 or more (e.g., fig. 6, wherein n = 4), and an image data generation circuit configured to generate n pieces of Bayer-type divisional image data configured by divisional pixel signals having a same divisional arrangement from the divisional pixel signals of m X n, wherein an arrangement of the photoelectric conversion elements of n for the one microlens is defined as a divisional arrangement (fig. 1, e.g., the circuitry associated with elements 5 and 8 can be interpreted to “generate” the data; the Examiner notes that the claim, as currently written, can be broadly interpreted as it does not define specifics to the image data generation circuit, which is merely a label, or to the generating), and an image processing circuit configured to perform image processing on the n pieces of Bayer-type divisional image data (e.g., fig. 1, element 9 can be interpreted to “perform image processing”; [0058]; the Examiner notes that the claim, as currently written, can be broadly interpreted as it does not define specifics to the image processing circuit, which is merely a label, or to the processing). 

Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,818,781 to Lee et al. teaches a device and image sensor with a similar pixel configuration and bayer-pattern layout.
U.S. Patent No. 10,440,301 to Li et al. teaches with a similar pixel configuration and bayer-pattern layout.
U.S. Patent No. 10,757,348 to Hatakeyama teaches an image pickup device with a similar pixel configuration and bayer-pattern layout.
U.S. Patent Publication No. 2012/0268613 to Nishio teaches an image pickup device with a similar phase-detection pixel configuration and bayer-pattern layout.
U.S. Patent Publication No. 2014/0022401 to Awatani teaches an image pickup device with a similar pixel configuration and bayer-pattern layout.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571) 272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GARY C VIEAUX/Primary Examiner, Art Unit 2697